DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/23/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 10/23/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1).
Regarding claim 1, Yoon discloses a cooling system for battery module comprising a plurality of pouch cells 111 stacked in parallel with each other. The battery module has a frame assembly having a bottom plate 120 into which the pouch cells 111 may be put and a side plate 100 disposed adjacent to an outermost side of the cell assembly 110. At the base surface of the bottom plate 120 (intermediate housing), slits are formed at predetermined intervals so that the edge portions 112 of the pouch cells 111 may be inserted therein in a one-to-one relationship with the pouch cells 111. Yoon teaches that as the edge portions 112 of the pouch cells 111 are inserted into the slits of the bottom plate 120, empty spaces 125 are respectively formed between adjacent edge portions 112, and the empty spaces 125 are used as a cooling channel. Yoon 
Yoon remains silent that a refrigerant flows through the cooling channels, however, it is well known in the art to utilize a refrigerant as a cooling fluid as taught by Lim [paragraph 0017, 0018, 0045, 0056] and Stoughton [paragraph 0024]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Regarding claim 2, Yoon teaches first and second side housings on the outermost plurality of stacked battery cell pouches to protect the battery cell pouches [Fig. 1-2].
Regarding claim 7, Stoughton teaches that the plurality of battery cell pouches 270 includes a body and the wings; and wherein the intermediate housing 225 has a height higher than the body, such that the wings are fixed by at least one of upper and lower end portions of the intermediate housing [Fig. 1-8].
Regarding claim 8, Yoon teaches that the plurality of battery cell pouches includes a body and edge portions 112 (wings); and wherein the bottom plate 120 (intermediate housing) has slits (open hole) at a center portion thereof into which the body of the plurality of battery cell pouches is mounted [Fig. 1-2; paragraph 0034-0035, 0042-0043].

Regarding claim 10, Yoon teaches that the cooling channel unit includes a first flow channel at the upper end portion of the plurality of battery cell pouches and a second flow channel at the lower portion of the plurality of battery cell pouches[Fig. 2] and Stoughton/Lim teaches utilizing refrigerant. Therefore, the refrigerant flows through the first and second flow channels.

9.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 1 and further in view of Lee et al (US 20170084892 A1).
Regarding claims 3-4, Yoon remains silent about a sensing unit in the battery module.  However, Lee teaches a battery pack wherein a sensing assembly having a covering is mounted on the upper end of the module to detect voltage of the battery module [Abstract, Fig. 1-2; paragraph 0018, 0051, 0055]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing a sensing unit in order to have efficient control of the battery.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 1 and further in view of Choi et al (US 20130224537 A1).
Regarding claim 5, Yoon remains silent about a cooling fan, however, it is known in the art to utilize a cooling fan to help flow refrigerant in the cooling channels as taught by Choi [paragraph 0069]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 2 and further in view of Kim (US 20120171554 A1).
Regarding claim 6, Yoon remains silent about how the cooling channels are mounted.  However, it is known in the art to utilize hooks and protrusions to fasten parts as taught by Kim [paragraph 0099]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
12.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and .
Regarding claims 11-12, Yoon teaches first and second flow channels but remains silent that the channels are formed of "C" shape. However, it is known in the art to have first flow channel and the second flow channel formed of "C" shape and providing a cooling fan connected to a location in which the first flow channel and the second flow channel are connected as taught by Zhao [Fig. 11and Machida [Fig. 1]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723